3 Mich. App. 284 (1966)
142 N.W.2d 14
GROENEVELD
v.
GROENEVELD.
Docket No. 1,079.
Michigan Court of Appeals.
Decided May 11, 1966.
Leave to appeal denied July 21, 1966.
*285 Anderson, Carr & Street (Victor C. Anderson, of counsel), for plaintiff.
Marshall, O'Brien & Skehan (John P. O'Brien, of counsel), for defendant and cross plaintiff.
Leave to appeal denied by Supreme Court July 21, 1966. See 378 Mich. 724.
QUINN, J.
Plaintiff appeals from an order of the Ingham county circuit court denying his petition for modification of the judgment of divorce granted to his wife. Defendant filed claim of cross appeal from the same order. Since this order did no more than deny plaintiff's petition, we do not consider defendant an aggrieved party within the meaning of GCR 1963, 806.1. See In re Estate of Trankla (1948), 321 Mich. 478. Not being an aggrieved party, defendant has no appeal of right; her cross appeal is improper and will not be considered.
The issue presented is whether the trial court erred in denying plaintiff's request for modification of the judgment of divorce by eliminating its provision requiring plaintiff to pay alimony to defendant. Plaintiff's petition alleged the following change of circumstances as basis for the relief sought, namely: defendant's remarriage and her employment since the judgment.
A chronology of the events leading to the present issue is as follows: the parties were married September 18, 1940. Twin daughters were born April 15, 1944, one of whom was married before the divorce and one after the divorce but prior to the present petition. The parties ceased living together *286 as man and wife in September 1963. January 2, 1964, plaintiff filed complaint for divorce on a charge of cruelty. March 6, 1964, the parties made a property settlement under which defendant received among other things the following: one-half of 6,481 shares of stock in Planet Corporation; accrued benefits under Planet Corporation profit-sharing plan approximating $37,933.77; all stock in Affiliated Fund valued at about $3,500; stock in a life insurance company valued at $1,000; the family residence subject to a $14,000 mortgage, together with all furniture and furnishings therein; cottage property in Barry county, together with the furniture, furnishings, boats and motors; a 1964 Corvette; hospital and medical insurance for her benefit; one-half 1963 income tax refund, if any; money for vacation; beneficiary rights under substantial insurance policies; and alimony of $1,000 per month until she reached age 65 or until the death of either party. March 13, 1964, defendant filed an answer and cross complaint for divorce on a charge of cruelty. The divorce case was heard March 13, 1964 on the cross complaint and resulted in judgment of divorce to defendant. The terms of the property settlement were incorporated in the judgment, and, under a separate heading "Alimony", it was ordered that plaintiff pay to defendant as alimony the sum of $1,000 per month until she attained the age of 65. Within two weeks of the judgment, plaintiff married the woman he had informed defendant he intended to marry. Defendant remarried September 3, 1964. January 20, 1965, the trial court issued its order to show cause to plaintiff to appear February 19, 1965 and show cause why he should not be punished for contempt for refusing to obey the judgment with respect to payment of alimony. February 11, 1965, plaintiff filed the present petition. The record presented shows no *287 change of circumstance with respect to plaintiff since judgment except for his remarriage.
CL 1948, § 552.28 (Stat Ann 1957 Rev § 25.106), permits the trial court to amend judgment as here requested, if he sees fit. The trial court refused to find that defendant's remarriage and partial employment were a sufficient change of circumstances to warrant the amendment requested. On appeal, we hear the matter de novo but great weight is given to the view of the judge who heard and saw the witnesses. Butler v. Butler (1959), 356 Mich. 607. We agree with the trial judge that remarriage is not a sufficient change of circumstance to warrant the amendment sought, nor was defendant's brief employment.
Affirmed, with costs to defendant.
LESINSKI, C.J., and T.G. KAVANAGH, J., concurred.